Order filed, July 3, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00537-CV
                                 ____________

                       WALLACE MCNARY, Appellant

                                         V.

   PINE VILLAGE NORTH ASSOCIATION, ATTORNEY WAYMAN L.
                      PRINCE, Appellee


                    On Appeal from the 333rd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2016-47164


                                     ORDER

      The reporter’s record in this case was due March 6, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Michelle Ognanovich, the court reporter, to file the record in this
appeal within 15 days of the date of this order.

                                  PER CURIAM